IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ROBERT BORDY, 1                         §
                                            §   No. 499, 2019
         Petitioner Below,                  §
         Appellant,                         §
                                            §   Court Below–Family Court
         v.                                 §   of the State of Delaware
                                            §
    RAEGAN RADIA,                           §   File No.    CK15-02343
                                            §   Pet. Nos.   18-30076
         Respondent Below,                  §               18-34451
         Appellee.                          §

                             Submitted: May 22, 2020
                              Decided: July 29, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                        ORDER

       Upon careful consideration of the parties’ briefs and the record below, it

appears to the Court that:

       (1)    Robert Bordy (“the Father”) appeals the Family Court’s October 31,

2019 order awarding primary placement of the parties’ two minor children to their

mother, Raegan Radia (“the Mother”).2              We find no merit to the appeal.

Accordingly, we affirm the Family Court’s judgment.

       (2)    The parties, who never married, share legal custody of their two

daughters, born in 2014 and 2016, respectively (“the Children”). Under a December


1
 The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
 The Family Court’s order also dismissed the Mother’s petition for rule to show cause. That
decision is not at issue in this appeal.
2017 custody order, placement of the Children alternated between the Father, who

lives in New York, and the Mother, who lives in Delaware, on a week-to-week basis.

In October 2018, the Father filed a petition to modify the custody order, seeking

final decision-making authority and primary placement of the Children. The Father

alleged that continuing enforcement of the 2017 custody order would endanger the

children’s physical health and impair their emotional development because the

Mother was unable to care adequately for the children and failed to attend to their

medical needs. The Mother filed a counterclaim seeking primary placement of the

children.

      (3)    The Family Court held a hearing over the course of four days on June

7, 2019, July 9, 2019, July 11, 2019, and July 12, 2019. The Family Court heard

testimony from three mental health professionals, the Children’s caregivers, the

Mother’s five older children, as well as the Mother and the Father. At the conclusion

of the hearing, the Family Court issued an eighty-seven-page written order, awarding

primary placement of the Children to the Mother. Although the Family Court

explicitly rejected the grounds for modification alleged by the Father, it nevertheless

concluded that modification of the 2017 custody order was warranted because (i) the

parties agreed that—because their Children were no longer toddlers and their older

daughter would soon enter kindergarten—continued enforcement of the shared

placement provision of the custody order was no longer desirable and (ii) all three



                                          2
mental health professionals who testified agreed that continuing with the shared

placement arrangement would be disruptive to the Children’s mental well-being

going forward.3 This appeal followed.

       (4)     On appeal, the Father argues: (i) the Family Court failed to consider the

Mother’s ex-husband’s domestic violence history and the Father’s mental health

expert’s “uncontroverted” testimony that the Mother is emotionally detached from

her children when it balanced the best-interests factors under 13 Del. C. § 722; (ii)

the Family Court’s factual findings are not supported by the record; and (iii) the

Family Court’s decision was not the product of an orderly and logical deductive

process and, in fact, constituted discrimination against the Father—a single parent—

in violation of the Equal Protection Clause of the United States Constitution.

       (5)     Our review of an appeal from a custody decision extends to both the

facts and the law, as well as to the inferences and deductions made by the Family

Court after considering the weight and credibility of the testimony. 4 To the extent

that the Family Court’s decision implicates rulings of law, our review is de novo.5

Findings of fact will not be disturbed unless they are found to be clearly erroneous




3
  Because the petition to modify was filed within two years of the court’s last custody order, the
Family Court could not modify its prior order unless it found that continuing enforcement of the
prior order may endanger the Children’s physical health or significantly impair their emotional
development. 13 Del. C. § 729(c)(1).
4
  Devon v. Mundy, 906 A.2d 750, 752 (Del. 2006).
5
  Id.


                                                3
and justice requires that they be overturned.6 The judgment below will be affirmed

“when the inferences and deductions upon which [the decision] is based are

supported by the record and are the product of an orderly and logical deductive

process.”7

       (6)    After careful consideration of the parties’ briefs and the record on

appeal, we find it evident that the judgment of the Family Court should be affirmed

on the basis of and for the reasons assigned in the Family Court’s thoughtful and

well-reasoned October 31, 2019 order. After determining that modification of the

custody order was warranted under 13 Del. C. § 729(c)(1), the Family Court weighed

all of the relevant evidence bearing on the best-interests factors under 13 Del. C. §

722, as it was required to do. Contrary to the Father’s contentions, a thorough review

of the record and a fair reading of the Family Court’s opinion shows that the Family

Court considered all of the relevant evidence in this case, including the testimony of

the Father’s psychological expert regarding the Mother’s ability to care for the

Children and the evidence of the protection from abuse consent order entered against

the Mother’s ex-husband in 2012.8 Finding that all but one of the factors was neutral

and that the remaining factor—the parties’ past and present compliance with their

parental rights and responsibilities—weighed against both parties due to their


6
  Id.
7
  Id. at 752-53.
8
  The Family Court ordered that the Children have no unsupervised contact with the Mother’s ex-
husband, with whom the Mother co-parents four of her older children.


                                              4
inability to communicate, the Family Court properly considered other relevant

evidence,9 including the Mother’s successful history of co-parenting her other five

children, the Children’s bond with their half-siblings, and the parties’ respective

ability or willingness to relocate to be near the Children. The Family Court’s

conclusion was the product of a logical deductive process and did infringe upon the

Father’s constitutional rights. It is clear that the trial judge considered all of the

evidence under the appropriate legal standards and that its findings of fact are

supported by the record. The Family Court did not err or abuse its discretion in

determining that joint legal custody, with the Mother having primary placement of

the Children, was in the Children’s best interest. We recognize that these facts

required that the Family Court make a tough call because it was not presented with

an easy or obviously correct outcome. Our duty on appeal is to defer to a difficult

decision made by the trial court when it is supported by the record and the law, as it

is here.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ James T. Vaughn, Jr.
                                              Justice

9
  13 Del. C. § 722 (“The [Family] Court shall determine the legal custody and residential
arrangements for a child in accordance with the best interests of the child. In determining the best
interests of the child, the Court shall consider all relevant factors including [those enumerated
herein.]” (emphasis added)).


                                                 5